Order of the Supreme Court, New York County (Gabel, J.), entered January 20, 1984, which designated the plaintiff *26wife as receiver of certain properties and fixed her undertaking, designated a bank depository, and expanded the list of properties as to which the receiver could take and receive mortgage payments, modified, on the law, the facts, and in the exercise of discretion, to provide for the appointment by the court of an independent coreceiver, and otherwise affirmed, without costs.
In this hotly disputed matrimonial matter involving custody of three children and actions both in Israel and in this jurisdiction, the wife was appointed receiver as to the husband’s interest in properties in Brooklyn, Queens, Monsey, New York, and Jerusalem. In view of the internecine struggle, it is not fitting for the wife to be the sole receiver, and an independent coreceiver should also be appointed. It is also not appropriate for one judge to be burdened with the various and continuing aspects of this controversy, and it is more appropriate that the Judge now currently sitting in Part V receive any further applications or submissions of issues.
We have reviewed the other points raised by the husband, including the question of subject matter jurisdiction, and find them without merit. The court had jurisdiction of the subject matter without regard to the husband’s stipulation. Concur — Kupferman, J. P., Sandler, Sullivan and Bloom, JJ.